 
NOVELOS THERAPEUTICS, INC.


SERIES D PREFERRED STOCK
CONSENT AND AGREEMENT TO EXCHANGE
 
This CONSENT AND AGREEMENT TO EXCHANGE (the “Agreement”) dated as of February
10, 2009, is entered into by and among Novelos Therapeutics, Inc., a Delaware
corporation (the “Company”) and the entities listed on the signature pages
hereto (collectively, the “Series D Investors”) (the Company and Series D
Investors are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”).
 
WHEREAS, the Series D Investors hold an aggregate of 413.5 shares of the
Company’s Series D Convertible Preferred Stock, $0.00001 par value per share
(the “Series D Preferred Stock”);
 
WHEREAS, the Certificate of Designations, Preferences and Rights of Series D
Convertible Preferred Stock of Novelos Therapeutics, Inc. (the “Series D
Certificate of Designations”) contains certain prohibitions on amendments to the
Company’s Certificate of Incorporation, the creation or issuance of any equity
security unless the per share price of such securities exceeds $0.65 in cash and
said securities rank junior to the Series D Preferred Stock, and the sale,
lease, conveyance or licensing of any material intellectual property by the
Company without the prior written consent of the Series D Investors;
 
WHEREAS, effective immediately following the execution of this Agreement, the
Company is executing and delivering a securities purchase agreement (the “Purdue
Securities Purchase Agreement”) in the form attached hereto as Exhibit A,
pursuant to which the Company is issuing and selling 200 shares of a newly
created series of the Company’s preferred stock, designated Series E Convertible
Preferred Stock, par value $0.00001 per share (the “Series E Preferred Stock”)
and a warrant to acquire up to 9,230,769 shares of Common Stock (as defined
below) with an exercise price of $0.65 per share (the “Series E Warrant”) to
Purdue Pharma L.P., a Delaware limited partnership (“Purdue”), which Series E
Preferred Stock shall have the relative rights, privileges and preferences set
forth in the Certificate of Designations, Rights and Preferences of the Series E
Convertible Preferred Stock of Novelos Therapeutics, Inc., in the form attached
hereto as Exhibit B (the “Series E Certificate of Designations”) (collectively,
the “Purdue Financing”) and this Agreement is a condition to closing as stated
in the Purdue Securities Purchase Agreement;
 
WHEREAS, simultaneously with the completion of the Purdue Financing, the Company
is entering into a Collaboration Agreement with Mundipharma International
Corporation Limited (the “Mundi Collaboration Agreement”) in the form attached
hereto as Exhibit C (collectively with the Purdue Financing, the
“Transactions”);
 
WHEREAS, the Company and the Series D Investors desire to exchange each
outstanding share (and any fraction thereof) of Series D Preferred Stock,
together with all accrued but unpaid dividends thereon, for 1.07725 shares of
Series E  Preferred Stock (or a pro rata portion thereof for any fraction of a
share of Series D Preferred Stock), as set forth on Schedule A hereto effective
as of the consummation of the Transactions (the “Series D Exchange”);
 

--------------------------------------------------------------------------------


 
WHEREAS, simultaneously with the execution of this Agreement, the holders of the
Company’s Series C Convertible Preferred Stock, $0.00001 par value per share
(the “Series C Preferred Stock”) are executing a Consent and Agreement of
Holders of Series C Preferred Stock in the form attached hereto as Exhibit D
(the “Series C Consent”) pursuant to which such holders will consent to the
Transactions and the consummation of the Series D Exchange;
 
WHEREAS, the Series D Preferred Stock was senior with respect to the payment of
a liquidation preference to all shares of the Company’s capital stock,
including, without limitation the Series C Preferred Stock and accordingly,
pursuant to the Series E Certificate of Designations, the Series E Preferred
Stock shall be entitled to seniority with respect to the payment of any
liquidation preference in relation to the Series C Preferred Stock;
 
WHEREAS, in connection with the transactions contemplated by the Series D
Exchange, in order to make certain conforming changes therein the Company
desires to amend the (i) Registration Rights Agreement, dated May 2, 2007, as
amended by that certain Amendment to Registration Rights Agreement, dated April
11, 2008, by entering into that certain Amendment No. 2 to Registration Rights
Agreement, in the form attached as Exhibit E hereto (the “2007 Reg Rights
Amendment”) and (ii) desires to terminate the Registration Rights Agreement,
dated April 11, 2008, and enter into a new  Registration Rights Agreement, in
the form attached as Exhibit F hereto (the “2009 Reg Rights Agreement”); and
 
WHEREAS, the Series D Investors hold 7,500,000 warrants to purchase the
Company’s common stock issued on May 2, 2007, amended on April 11, 2008 (the
“Series B Warrants”) and hold 4,365,381 warrants to purchase the Company’s
common stock issued on April 11, 2008 (the “Series D Warrants”); and in order to
conform certain of the terms of the Series B Warrants and the Series D Warrants
to the terms of the warrants to be issued to Purdue in connection with the
Purdue Securities Purchase Agreement the Series D Investors and the Company
desire to amend (i) the Series B Warrants by entering into a Warrant Amendment
Agreement, in the form attached as Exhibit G hereto (the “Series B Warrant
Amendment”) and (ii) the Series D Warrants by entering into a Warrant Amendment
Agreement, in the form attached as Exhibit H hereto (the “Series D Warrant
Amendment”) (collectively, the “Warrant Amendments”);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereto agree as follows:
 
- 2 -

--------------------------------------------------------------------------------


 
1.           Consent.
 
(a)           Each of the Series D Investors hereby consents (i) to the filing
of the Series E Certificate of Designations and (ii) to the Transactions.
 
(b)           Each of the Series D Investors hereby consents to the filing, with
the Secretary of State of the State of Delaware, of a Certificate of Elimination
pursuant to which all matters set forth in the Certificate of Designations,
Preferences and Rights of Series B Convertible Preferred Stock of Novelos
Therapeutics, Inc. with respect to the Company’s Series B Convertible Preferred
Stock, $0.00001 (the “Series B Preferred Stock”) will be eliminated from the
Company’s Certificate of Incorporation and the shares that were designated as
Series B Preferred Stock will be returned to the status of authorized but
unissued shares of preferred stock of the Company, without designation as to
series, in the form attached hereto as Exhibit I (the “Series B Certificate of
Elimination”).
 
(c)           Each of the Series D Investors hereby consents to the filing with
the Secretary of State of the State of Delaware, following the issuance of the
Series E Preferred Stock pursuant to this Agreement, of a Certificate of
Elimination, pursuant to which all matters set forth in the Series D Certificate
of Designations with respect to the Series D Preferred Stock will be eliminated
from the Company’s Certificate of Incorporation and the shares that were
designated as Series D Preferred Stock will be returned to the status of
authorized but unissued shares of preferred stock of the Company, without
designation as to series, in the form attached hereto as Exhibit J (the “Series
D Certificate of Elimination”).
 
2.           Exchange.
 
(a)           Subject to the terms and conditions set forth herein, each of the
Series D Investors hereby, severally and not jointly, agrees to exchange all
shares of Series D Preferred Stock owned by such Series D Investor, and all
rights, preferences and privileges associated therewith (including but not
limited to any accrued but unpaid dividends thereon) for the number of shares of
Series E Preferred Stock set forth on Schedule A hereto as of the Effective
Time.  The Series D Exchange shall be automatically effective, without any
further action on the part of any Series D Investor, immediately upon the
satisfaction (or waiver) of the conditions set forth in Section 7 hereof (the
“Effective Time”).  Promptly following the Effective Time, the Company will
provide written notice to each Series D Investor confirming that the Effective
Time has occurred.
 
(b)           No later than three business days after the Effective Time, each
Series D Investor shall surrender to the Company certificates that formerly
represented all of the issued and outstanding shares of Series D Preferred Stock
held by such Series D Investor (or provide to the Company such evidence as is
reasonably satisfactory to the Company that such certificate representing shares
of Series D Preferred Stock is lost or destroyed) and upon receipt thereof, the
Company shall within three business days issue new stock certificates for shares
of Series E Preferred Stock as set forth in Schedule A hereto and deliver such
stock certificates for shares of Series E Preferred Stock to the applicable
Series D Investors at the address set forth on the signature page hereto.
 
- 3 -

--------------------------------------------------------------------------------


 
3.           Waiver of Liquidated Damages.  Each of the Series D Investors is a
party to a Registration Rights Agreement  dated April 11, 2008 (the “2008
Registration Agreement”) which provides for registration rights with respect to
the shares of Common Stock issuable (i) upon the conversion of Series D
Preferred Stock (excluding 12,000,000 shares of Common Stock issuable upon
conversion of the Preferred Stock which are registered pursuant to the Prior
Registration Statement as defined in the 2008 Registration Agreement).  Pursuant
to Section 8(a) of the 2008 Registration Agreement, each of the Series D
Investors hereby waives, effective as of the Effective Time, any and all
liquidated damages arising under Section 3 of the 2008 Registration Agreement
during the period from October 1, 2008 through the Effective Time as a result of
the Company’s failure to file the registration statement by the Filing Deadline
(as defined in the 2008 Registration Agreement).
 
4.           Representations of the Company.  The Company represents and
warrants to and agrees with each Series D Investor that:
 
(a)           After the Series D Exchange, the holding period of the Series E
Preferred Stock and the Company’s common stock, $0.00001 par value per share
(“Common Stock”) issuable upon conversion of the Series E Preferred Stock (the
“Conversion Shares”) for purposes of Rule 144 under the Securities Act of 1933,
as amended (the “1933 Act”) shall have commenced on the same date as the holding
period of the Series D Preferred Stock.  In addition, no holder of the Series B
Warrants or the Series D Warrants will be required to re-start a holding period
for purposes of Rule 144 under the 1933 Act as a result of the Warrant
Amendments and the other transactions contemplated hereby.
 
(b)           The registration statement filed with the Securities Exchange
Commission (the “SEC”) under Registration No. 333-143263, as amended (the
“Registration Statement”), will be supplemented by the Company on or prior to
the fourth business day following the Series D Exchange, to reflect the
transactions described in this Agreement (the “Prospectus Supplement”), the
issuance of the Series E Preferred Stock and all other matters so that upon the
filing of such Prospectus Supplement with the SEC, the Registration Statement
will be current and effective with regard to the public resale of the securities
covered by the Registration Statement.  A copy of the Prospectus Supplement
shall be provided to each of the Lead Series E Preferred Investors (as defined
in the Series E Certificate of Designations) at least two business days prior to
its filing with the SEC.
 
(c)           Each of this Agreement, the Series C Consent, the 2007 Reg Rights
Amendment, the 2009 Reg Rights Agreement and the Warrant Amendments
(collectively, the “Transaction Documents”), and the Series B Certificate of
Elimination and the Series D Certificate of Elimination has been duly
authorized, executed and delivered by the Company and is a valid and binding
document enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally, principles of equity and principles of public policy.  The Company
has full corporate power and authority necessary to enter into and deliver each
of the Transaction Documents, the Series B Certificate of Elimination and the
Series D Certificate of Elimination and to perform its obligations hereunder and
thereunder.
 
- 4 -

--------------------------------------------------------------------------------


 
(d)           No consent, approval, authorization or order of any court or
governmental authority having jurisdiction over the Company nor the Company's
shareholders is required for the execution, delivery and performance by the
Company of the Transaction Documents, the Purdue Securities Purchase Agreement,
the Mundi Collaboration Agreement, the Warrant Amendments and the filing of the
Series E Certificate of Designations, including, without limitation, the
issuance of the Series E Preferred Stock or the issuance of the Conversion
Shares, collectively referred to as the “Securities”.
 
(e)           Assuming the representations and warranties of the Series D
Investors in Section 4 are true and correct, neither the issuance of the
Securities nor the performance of the Company's obligations under the
Transaction Documents, the Purdue Securities Purchase Agreement, the Mundi
Collaboration Agreement, the Warrant Amendments or the Series E Certificate of
Designations by the Company will:
 
(i)  violate, conflict with, result in a breach of, or constitute a default of a
material nature under (A) the certificate of incorporation or bylaws of the
Company as in effect on the date hereof, (B) any decree, judgment, order, law,
treaty, rule or regulation applicable to the Company or any of the Company’s
properties or assets of any court or governmental authority having jurisdiction
over the Company or over the properties or assets of the Company, or (C) the
terms of any bond, debenture, note or any other evidence of indebtedness for
borrowed money, or any material agreement, stock option or other similar plan,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company is a party, or by which it is bound, or to which any of the properties
or assets of the Company is subject;
 
(ii)  result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the properties or assets of the Company; or
 
(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company, except for the issuance of additional warrants to
purchase approximately 1,112,400 shares of Common Stock at approximately $1.82
to certain investors and a reduction in the exercise price of 11,267,480
warrants to purchase shares of Common Stock from $2.00 to approximately $1.82.
 
(f)           Upon issuance, the Series E Preferred Stock or the Conversion
Shares:
 
- 5 -

--------------------------------------------------------------------------------


 
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the1933 Act and
any applicable state securities laws;
 
(ii)  have been, or will be, duly and validly authorized and on the date of
issuance of the Conversion Shares will be duly and validly issued, fully paid
and nonassessable;
 
(iii) will not have been issued or sold in violation of any preemptive, right of
first refusal or other similar rights of the holders of any securities of the
Company; and
 
(iv)   will not result in a violation of Section 5 under the 1933 Act.
 
5.           Representations of the Series D Investors.  Each Series D Investor
hereby, severally and not jointly, represents and warrants to and agrees with
the Company only as to each Series D Investor that:
 
(a) The Series D Investor is, and will be at the time of the issuance of the
Conversion Shares, an "accredited investor", as such term is defined in
Regulation D promulgated by the SEC under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Series D Investor to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed transaction, which represents a speculative
investment.
 
(b)           The Series D Investor owns the Series D Preferred Stock set forth
on Schedule A free and clear of any liens and encumbrances of third parties.
 
(c)           The Series D Investor understands and agrees that the shares of
Series E Preferred Stock have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Series D Investors contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.
 
(d)  The shares of Series E Preferred Stock and any Conversion Shares issuable
in respect thereof shall bear the following or similar legend:
 
“THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, OR (II) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.”
 
- 6 -

--------------------------------------------------------------------------------


 
6.           Securities Purchase Agreements
 
(a)           Each of the Parties hereby acknowledges and agrees that for
purposes of the Securities Purchase Agreement, dated March 26, 2008, among the
Company and the investors set forth on Schedule I thereto (the “2008 Purchase
Agreement”), that following the consummation of the Series D Exchange, (i) the
term “Preferred Stock” as defined therein shall include shares of Series E
Preferred Stock and (ii) the Series D Exchange shall constitute a
reclassification or other recapitalization as contemplated in the definition of
“Requisite Holders” as contained therein.
 
(b)           Each of the Parties hereby acknowledges and agrees that for
purposes of the Securities Purchase Agreement, dated April 12, 2007, as amended,
among the Company and the investors set forth on Schedule I thereto (the “2007
Purchase Agreement”), that following the consummation of the Series D Exchange,
(i) the term “Preferred Stock” as defined therein shall include shares of Series
E Preferred Stock and (ii) the Series D Exchange shall constitute a
reclassification or other recapitalization as contemplated in the definition of
“Requisite Holders” as contained therein.
 
7.           Conditions to Effectiveness of Series D Exchange.  The Effective
Time shall occur only upon the satisfaction (or waiver by the holders of a
majority of the then outstanding shares of Series D Preferred Stock, but only if
such majority shall include Xmark LP, Xmark Ltd., Xmark LLC, Caduceus Master,
Caduceus Capital, Summer Street, UBS Eucalyptus and PW Eucalyptus (such majority
collectively, the “Requisite Holders”)) of each of the following conditions:
 
(i)           This Agreement shall have been duly executed and delivered by each
of the holders of outstanding shares of Series D Preferred Stock;
 
(ii)           The Company and the Requisite Holders shall have received
evidence of the acceptance of the filing of the Series E Certificate of
Designations from the Secretary of State of the State of Delaware;
 
(iii)           The 2007 Reg Rights Amendment shall have been duly executed by
and delivered to the Company and the Requisite Holders (as defined therein);
 
(iv)           The 2009 Reg Rights Agreement shall have been duly executed by
and delivered to the Company and the Holders (as defined therein);
 
(v)           The Series C Consent shall have been duly executed and delivered
by the Company to the Requisite Holders;
 
- 7 -

--------------------------------------------------------------------------------


 
(vi)           The Purdue Securities Purchase Agreement and the Mundi
Collaboration Agreement shall have been duly executed and delivered to Novelos;
and
 
(vii)           The Series B Warrant Amendment and the Series D Warrant
Amendment shall have been duly executed by and delivered to the Company and the
Requisite Holders (as defined in the Series B Warrant and Series D Warrant,
respectively).
 
8.           Expiration.  This Agreement shall be null and void and of no
further force and effect if the Effective Time does not occur on or before 5:00
p.m., New York time, on February 13, 2009.
 
9.           Further Assurances.  Each Party hereto shall do and perform or
cause to be done and performed all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other Party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement, the other Transaction Documents,
the Series D Exchange and the consummation of the transactions contemplated
hereby and thereby.
 
10.           Independent Nature of Series D Investors Obligations and
Rights.  The obligations of each Series D Investor under this Agreement and the
other Transaction Documents, to the extent a party thereto, are several and not
joint with the obligations of any other Series D Investor, and no Series D
Investor shall be responsible in any way for the performance of the obligations
of any other Series D Investor under any Transaction Document.  The decision of
each Series D Investor to consummate the Series D Exchange pursuant to the
Transaction Documents has been made by such Series D Investor independently of
any other Series D Investor and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its subsidiaries which may have
been made or given by any other Series D Investor by any agent or employee of
any other Series D Investor, and no Series D Investor and any of its agents or
employees shall have any liability to any other Series D Investor (or any other
individual or entity) relating to or arising from any such information,
materials, statement or opinions.  Nothing contained herein or in any
Transaction Document, and no action taken by any Series D Investor pursuant
thereto, shall be deemed to constitute the Series D Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Series D Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Series D Investor acknowledges that no other Series
D Investor has acted as agent for such Series D Investor in connection with it
entering into this Agreement and that no Series D Investor will be acting as
agent of such Series D Investor in connection with monitoring its investment in
the Securities or enforcing its rights under the Transaction Documents.  Each
Series D Investor shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement or
out of the other Transaction Documents, and it shall not be necessary for any
other Series D Investor to be joined as an additional party in any proceeding
for such purpose.  The Company acknowledges that each of the Series D Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Series D Investors and not because it was required
or requested to do so by any Series D Investor. The Company’s obligations to
each Series D Investor under this Agreement are identical to its obligations to
each other Series D Investor other than such differences resulting solely from
the number of shares of Series D Preferred Stock exchanged for Series E
Preferred Stock by such Series D Investor, but regardless of whether such
obligations are memorialized herein or in another agreement between the Company
and a Series D Investor.
 
- 8 -

--------------------------------------------------------------------------------




11.           Counsel.  Lowenstein Sandler PC has acted solely as legal counsel
to each of Xmark LP, Xmark Ltd., Xmark LLC,  in connection with this Agreement
and the other Transaction Documents.  Each of the Company and the other Series D
Investors has consulted with its own counsel to the extent they deemed
necessary, and has entered into this Agreement, the Transaction Documents and
any other documents contemplated hereunder to which it is a party after being
satisfied with such advice.


12.           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Any action brought by either Party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of New York or in the federal courts located in New
York County. THE PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND OTHER
AGREEMENTS REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH ON BEHALF OF
THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL
BY JURY. The prevailing Party shall be entitled to recover from the other Party
its reasonable attorney's fees and costs. In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.
 
- 9 -

--------------------------------------------------------------------------------


 
13.           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three (3) business days after such notice is deposited in first
class mail, postage prepaid, and (iv) if given by a nationally recognized
overnight air courier, then such notice shall be deemed given one (1) business
day after delivery to such carrier.  All notices shall be addressed to the Party
to be notified at the address as follows, or at such other address as such Party
may designate by ten (10) days’ advance written notice to the other Party:
 
If to the Company:
 
Novelos Therapeutics, Inc.
One Gateway Center, Suite 504
Newton, MA 02458
Attention:  Chief Executive Officer
Fax:  (617) 964-6331
 
With a copy to:
 
Foley Hoag LLP
Seaport World Trade Center West
155 Seaport Boulevard
Boston, MA 02210
Attn:  Paul Bork
Fax:  (617) 832-7000
 
If to any of the Series D Investors:
 
To the addresses set forth on the signature page hereto.
 
With a copy to:
 
Lowenstein Sandler PC
1251 Avenue of the Americas
New York, NY 10020
Attn:  Steven E. Siesser, Esq.
Fax:  (973) 597-2507
 
- 10 -

--------------------------------------------------------------------------------


 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same Agreement.  Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
 
15.           Amendments and Waivers. This Agreement shall not be amended and
the observance of any term of this Agreement shall not be waived (either
generally or in a particular instance and either retroactively or prospectively)
without the prior written consent of the Company and the Requisite Holders.  Any
amendment or waiver effected in accordance with this Section 15 shall be binding
upon each Series D Investor and the Company.
 

 
- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the undersigned have executed this Consent and Agreement to
Exchange as of the date first above written.
 
NOVELOS THERAPEUTICS, INC.
     
By:
/s/ Harry S. Palmin
 
Name:  Harry S. Palmin
Title:    President and CEO



SERIES D INVESTORS:
               
Xmark Opportunity Fund, Ltd.
 
Caduceus Capital Master Fund Limited
Xmark Opportunity Fund, L.P.
 
Caduceus Capital II, L.P.
Xmark JV Investment Partners, LLC
 
UBS Eucalyptus Fund, L.L.C.
     
PW Eucalyptus Fund, Ltd.
     
Summer Street Life Sciences Hedge Fund Investors LLC
         
By:
/s/ Mitchell D. Kaye
 
By:
/s/ Samuel D. Isaly
Name:  Mitchell D. Kaye
 
Name:  Samuel D. Isaly
Title:    Authorized Signatory
 
Title: Managing Partner, Orbimed Advisors
Address: 90 Grove Street
 
Address: c/o OrbiMed Advisors LLC
Ridgefield, CT 06877
 
767 Third Avenue, 30th Floor
Attn: Mitchell D. Kaye
 
New York, NY  10017
         
Knoll Special Opportunities Fund  II Master
     
Fund Ltd. (1)
 
Hunt-BioVentures, L.P.
Europa International, Inc.
 
By :  HBV GP, L.L.C, its General Partner
         
By:
/s/ Fred Knoll
 
By:
/s/ J. Fulton Murray, III
Name:  Fred Knoll
 
Name:  J. Fulton Murray, III
Title:    Portfolio Manager
 
Title: Manager
Address: c/o Knoll Capital Management
 
Address: Hunt Investments
666 Fifth Avenue, Suite 3702,
 
1900 N. Akard
New York, NY  10103
 
Dallas,  TX  75201
     
III and Benjamin D. Nelson
     
Attn: Michael T. Bierman, J. Fulton Murray,

 
(1) Formerly Knoll Capital Fund II Master Fund Ltd.

 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Securities Purchase Agreement between the Company and Purdue Pharma,
L.P.
[See Exhibit 10.1 to this filing]

 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Certificate of Designations, Rights and Preferences of Series E
Convertible Preferred Stock of Novelos Therapeutics, Inc.


[See Exhibit 4.1 to this filing]

 

--------------------------------------------------------------------------------

 

Exhibit C


Form of Collaboration Agreement between the Company and Mundipharma
International Corporation Limited
 
[To be filed]

 

--------------------------------------------------------------------------------

 

Exhibit D


Form of Consent and Agreement of Holders of Series C Preferred Stock


NOVELOS THERAPEUTICS, INC.


CONSENT AND AGREEMENT OF HOLDERS OF SERIES C PREFERRED STOCK
 
This Consent and Agreement (the “Agreement”), dated as of February 10, 2009, is
entered into by and among Novelos Therapeutics, Inc., a Delaware corporation
(the “Company”), and each of the signatories hereto (collectively, the “Series C
Investors”) (the Company and Series C Investors are sometimes referred to herein
individually as “Party” and collectively as the “Parties”).
 
WHEREAS, each of the Series C Investors is the holder of shares of the Company’s
Series C 8% Cumulative Convertible Preferred Stock, $.00001 par value per share
(the “Series C Preferred Stock”);
 
WHEREAS, the Series C Preferred Stock’s Certificate of Designations (“Series C
Certificate of Designations”) provides that it is senior with respect to the
payment of dividends and liquidation preference to all shares of the Company’s
capital stock other than the Company’s Series B Convertible Preferred Stock,
$.00001 par value per share (the “Series B Preferred Stock”), entitled to
seniority as to the payment of dividends or liquidation preference in relation
to the Series C Preferred Stock;
 
WHEREAS, the Company previously exchanged all of the issued and outstanding
shares of Series B Preferred Stock for shares of the Company’s Series D
Convertible Preferred Stock, par value $0.00001 per share (the “Series D
Preferred Stock”);
 
WHEREAS, the Series C Investors have previously consented and agreed that the
Series D Preferred Stock would be senior to the Series C Preferred Stock with
respect to the payment of dividends and liquidation preferences;
 
WHEREAS, pursuant to a securities purchase agreement (the “Purdue Securities
Purchase Agreement”) substantially in the form attached hereto as Exhibit A, the
Company expects to issue and sell 200 shares of a newly created series of the
Company’s preferred stock, designated Series E Convertible Preferred Stock, par
value $0.00001 per share (the “Series E Preferred Stock”) to Purdue Pharma L.P.,
(“Purdue”), which Series E Preferred Stock shall have the relative rights,
privileges and preferences set forth in the Certificate of Designations, Rights
and Preferences of the Series E Convertible Preferred Stock of Novelos
Therapeutics, Inc., in the form attached hereto as Exhibit B (the “Series E
Certificate of Designations”) and this Agreement is a condition to closing as
stated in the Purdue Securities Purchase Agreement; and
 

--------------------------------------------------------------------------------


 
WHEREAS, as a condition to closing the Purdue Securities Purchase Agreement, the
Company and the holders of Series D Preferred Stock (the “Series D Investors”)
are entering into a Series D Preferred Stock Consent and Agreement to Exchange
pursuant to which each outstanding share of Series D Preferred Stock and
accumulated dividends thereon will be exchanged (the “Series D Exchange”) for no
more than 1.083 shares of Series E Preferred Stock and as a condition of
consummating the Series D Exchange, the Series D Investors have required that
the Company enter into this Agreement;
 
NOW, THEREFORE, in consideration of the promises referred to below, the Series C
Investors, hereby agree with the Company, severally and not jointly, as follows:
 
1.           Consent and Acknowledgement.
 
(a)           Each of the Series C Investors hereby consents to the filing of
the Series E Certificate of Designations, the execution of the Series D
Preferred Stock Consent Exchange Agreement substantially in the form attached
hereto as Exhibit C (the “Series D Exchange Agreement”), the execution of the
Purdue Securities Purchase Agreement and the consummation of the Series D
Exchange.
 
(b)           Each of the Series C Investors hereby consents to the filing, with
the Secretary of State of the State of Delaware, of a Certificate of Elimination
pursuant to which all matters set forth in the Certificate of Designations,
Preferences and Rights of Series B Convertible Preferred Stock of Novelos
Therapeutics, Inc. with respect to the Company’s Series B Convertible Preferred
Stock, $0.00001 (the “Series B Preferred Stock”) will be eliminated from the
Company’s Certificate of Incorporation and the shares that were designated as
Series B Preferred Stock will be returned to the status of authorized but
unissued shares of preferred stock of the Company, without designation as to
series, in the form attached hereto as Exhibit D (the “Series B Certificate of
Elimination”).
 
 (c)           Each of the Series C Investors hereby consents to the filing,
with the Secretary of State of the State of Delaware, following consummation of
the Series D Exchange, of a Certificate of Elimination pursuant to which all
matters set forth in the Series D Certificate of Designations with respect to
the Series D Preferred Stock will be eliminated from the Company’s Certificate
of Incorporation and the shares that were designated as Series D Preferred Stock
will be returned to the status of authorized but unissued shares of preferred
stock of the Company, without designation as to series, in the form attached
hereto as Exhibit E (the “Series D Certificate of Elimination”).
 
(e)           Each of the Series C Investors hereby acknowledges and agrees that
it will not be entitled to an adjustment to either the conversion price of the
shares of Series C Preferred Stock or an adjustment to the exercise price of
warrants issued to it in connection with the sale of Series A Preferred Stock,
as a result of the Series D Exchange or the sale of Series E Preferred Stock to
Purdue.  For the avoidance of doubt, this acknowledgement is limited to the
transactions contemplated hereby and does not affect the rights, privileges and
preferences of the Series C Preferred Stock, except as expressly provided
herein.
 

--------------------------------------------------------------------------------


 
2.           Seniority of Series E Preferred Stock.  Each of the Series C
Investors hereby agree that the Series E Preferred Stock will be entitled to
seniority as to the payment of dividends and liquidation preference in relation
to the Series C Preferred Stock and that all references to Series B Preferred
Stock in the Series C Certificate of Designations shall be deemed to be
references to the Series E Preferred Stock.
 
3.           Transferees.  Each of the Series C Investors hereby agree that any
transferees of any Series C Preferred Stock, other than a transferee who is
already a Party, shall be required as a condition of such transfer to agree in
writing that they will receive and hold such shares of Series C Preferred Stock
subject to the provisions of this Agreement.
 
4.           Representations and Warranties of Company.  The Company represents
and warrants to and agrees with each Series C Investor that:
 
(a)           after the issuance of the Series E Preferred Stock and the filing
of the Series E Certificate of Designations, the Series C Preferred Stock shall
rank junior to the Series E Preferred Stock but shall rank senior to any and all
other outstanding preferred stock or equity securities of the Company;
 
(b)           Following the Series D Exchange, the Company will not reissue any
shares of Series B Preferred Stock or Series D Preferred Stock.
 
5.           Further Assurances.  Each Party hereto shall do and perform or
cause to be done and performed all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other Party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby and thereby.
 
6.           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Any action brought by either Party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of New York or in the federal courts located in New
York County. THE PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND OTHER
AGREEMENTS REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH ON BEHALF OF
THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL
BY JURY. The prevailing Party shall be entitled to recover from the other Party
its reasonable attorney's fees and costs. In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.
 

--------------------------------------------------------------------------------


 
7.           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three (3) Business Days after such notice is deposited in first
class mail, postage prepaid, and (iv) if given by a nationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier.  All notices shall be addressed to the Party
to be notified at the address as follows, or at such other address as such Party
may designate by ten (10) days’ advance written notice to the other Party:
 
If to the Company:
 
Novelos Therapeutics, Inc.
One Gateway Center, Suite 504
Newton, MA 02458
Attention:  Chief Executive Officer
Fax:  (617) 964-6331
 
With a copy to:
 
Foley Hoag LLP
Seaport World Trade Center West
155 Seaport Boulevard
Boston, MA 02210
Attn:  Paul Bork
Fax:  (617) 832-7000
 
If to any of the Series C Investors:
 
To the addresses set forth on the signature page hereto.
 
With a copy to:
 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attn:  Edward Grushko, Esq.
Fax:  (212) 697-3575
 

--------------------------------------------------------------------------------


 
8.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same Agreement.  Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
 
9.           This Agreement shall be null and void and of no further force and
effect if the filing of the Series E Certificate of Designations, the execution
of the Series D Exchange Agreement, the execution of the Purdue Securities
Purchase Agreement and the consummation of the Series D Exchange do not occur on
or before 5:00 p.m., New York time, on February 27, 2009.
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first written above.
 
NOVELOS THERAPEUTICS, INC.
     
By:
   
Name:
Harry S. Palmin
 
Title: President and Chief Executive Officer



LONGVIEW FUND, LP
 
LONGVIEW EQUITY FUND, LP
         
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 
Address:
 
Address:
         
SUNRISE EQUITY PARTNERS, LP
 
LONGVIEW INTERNATIONAL EQUITY
FUND, LP
         
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 
Address:
 
Address:




--------------------------------------------------------------------------------




Exhibit E


Form of 2007 Reg Rights Amendment


[See Exhibit 10.5 to this filing]

 

--------------------------------------------------------------------------------

 

Exhibit F


Form of 2009 Reg Rights Agreement


[See Exhibit 10.2 to this filing]

 

--------------------------------------------------------------------------------

 

Exhibit G


Form of Series B Warrant Amendment


[See Exhibit 10.4 to this filing]

 

--------------------------------------------------------------------------------

 

Exhibit H


Form of Series D Warrant Amendment


[See Exhibit 10.4 to this filing]

 

--------------------------------------------------------------------------------

 


Exhibit I


Form of Certificate of Elimination of Series B Convertible Preferred Stock


[See Exhibit 4.3 to this filing]

 

--------------------------------------------------------------------------------

 

 Exhibit J


Form of Certificate of Elimination of Series D Convertible Preferred Stock


[See Exhibit 4.4 to this filing]

 

--------------------------------------------------------------------------------

 

Schedule A


Series D Preferred Stock Exchanged for Series E Preferred Stock



   
Series D
       
Series E
     
Shares
   
Dividend
   
Shares
     
Before
   
Accrued
   
After
 
Investor group 
 
Exchange
   
4/1/08-2/9/09
   
Exchange
                     
Xmark Opportunity Fund, Ltd.
    54.80       211,665.00       59.033300  
Xmark Opportunity Fund, L.P.
    27.40       105,832.50       29.516650  
Xmark JV Investment Partners, LLC
    27.40       105,832.50       29.516650                            
Total Xmark
    109.60       423,330.00       118.066600                            
Caduceus Capital Master Fund Limited
    51.80       200,077.50       55.801550  
Caduceus Capital II, L.P.
    39.17       151,294.13       42.19588250  
Summer Street Life Sciences Investors
    10.00       38,625.00       10.772500  
UBS Eucalyptus Fund, L.L.C.
    27.170       104,944.13       29.26888250  
PW Eucalyptus Fund, Ltd.
    3.1350       12,108.94       3.377178750                            
Total Orbimed
    131.2750       507,049.69       141.415994                            
Knoll Special Opportunities Fund II Master Fund, Ltd.
    49.80       192,352.50       53.647050  
Europa International, Inc.
    61.80       238,702.50       66.574050                            
Total Knoll
    111.60       431,055.00       120.221100                            
Hunt BioVentures LP
    61.03       235,709.06       65.739181250                            
Total
    413.50     $ 1,597,143.75       445.442875                                  
     
D/E Exchange
Ratio
      1.0772500  


 

--------------------------------------------------------------------------------

 